At the outset, I would like to congratulate His Excellency Mr. Lajčák and his friendly country, the Slovak Republic, on his election as President of the General Assembly at its seventy-second session. We are confident that his vast experience and competence in the political realm will enable him to steer the work of this session to a successful conclusion. We are also pleased to express our appreciation for his predecessor, Mr. Peter Thomson of the Republic of Fiji, whose efforts during his presidency of the General Assembly at its seventy-first session were commendable.
It is an equal pleasure to congratulate Mr. António Guterres on his appointment as Secretary-General, and we wish him every success in his noble tasks. We assure him of the Sultanate of Oman’s readiness to cooperate with him and all the States Members of the United Nations to achieve the Organization’s lofty goals and objectives, above all the maintenance of international peace and security.
Earlier civilizations flourished in parallel with humankind’s belief in divine books, which created a set of values and principles for cooperation, coexistence, knowledge and scientific exchange, inter alia. We believe that religious and cultural heritage, along with the values of civilizations, enrich and enhance our understanding of peace. We should therefore not overlook such a heritage since it is an important means for disseminating the culture of peace and coexistence throughout the world.
In our foreign policy and international relations, we have adopted an approach that supports peace, coexistence, tolerance, dialogue and close cooperation among all nations and peoples. The Sultanate of Oman is also committed to the principles of righteousness, justice, equality, non-interference in the internal affairs of other countries, and the peaceful settlement of disputes, based on the principles of the Charter of the United Nations and the rules of international law. This perspective boosts confidence, enhances mutual respect for the sovereignty of States and promotes good- neighbourliness in a way that enables States to maintain security, stability and prosperity. Accordingly, we call upon all States to support peace efforts and to join hands to spread peace as a global culture at all levels.
Peace and dialogue are of vital importance for humankind. They are a collective responsibility. The United Nations is vested with the responsibility to lead the effort to foster them. However, the support of the international community is also needed to pursue national and international interests, but this cannot be achieved without giving the United Nations a strong role in protecting the world from conflicts and war.
Political and economic conflicts represent a failure of the international community to lend support for the least developed countries, leading to many conflicts and problems, including transcontinental global migration, the spread of chaos, upheavals, troubles and instability in many parts of the world. The economic slowdown and the decrease in global trade have exacerbated these problems, especially in the developing countries, which have been negatively affected by World Trade Organization (WTO) agreements. The WTO has had limited ability in achieving its primary goal of building developing States’ international trade capacities. We believe that the drive of some parties to gain a larger share of global markets or to implement isolationist and protectionist policies aggravates problems and increase tensions throughout the world.
Accordingly, we deem it highly important that the international community adopt a new vision that would lead to greater justice and expand common interests, while helping developing nations attain higher levels of sustainable development. This could be achieved if Member States adhered to the principles of the Charter of the United Nations and avoided unilateral decisions or policies. The United Nations must once again take the lead in the path towards peace. Its agencies should play a more active role in the development process in order to achieve sustainable development.
From this rostrum, we call on all States to exert greater efforts and cooperate to help the United Nations restore its pivotal role in international relations. We also look towards a more vital role for the Secretary- General in the fulfilment of the purposes and principles of the United Nations. We support the Secretary- General in his efforts to strengthen and reactivate the role of the Organization in bringing international peace and security to the world.
We also call upon the international community to, in a spirit of responsibility and credibility, spread the culture of dialogue and understanding in order to peacefully settle disputes and end tensions in the world. We consider it essential to discover the causes of weakness in international policies and adopt a more effective approach to settling regional and international problems, including climate change and other issues that affect the security and stability in the world. On this basis, we invite the United Nations and the international community to shoulder their responsibilities and strive to achieve peace, prevent conflicts and wars, and settle differences through dialogue and other peaceful means. Accordingly, my country renews its readiness to work with the United Nations to build a new world that is secure and stable.
The world is witnessing new transformations in the scientific and technological realms that are affecting people’s lives. There is also a steady growth in population. Therefore, we stress the need to adopt a new perspective to establish a global partnership that would benefit from such advanced technologies and scientific progress. The global breakthrough in technology achieved through the signing of the Paris Agreement on Climate Change is an important gain for humankind. Several natural disasters recently have struck the world, which should convince all States that it is in their interest to adhere to the Paris Agreement.
The Final Document of the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons indicated that the resolution adopted at the 1995 Review and Extension Conference on a the establishment of a zone in the Middle East free of nuclear and all other weapons of mass destruction remains in force until it achieves all its objectives. In that regard, my country supports all international efforts to draft a binding instrument that would cover the loopholes emerging from the Non-Proliferation Treaty. This highly important document would help the international community to eliminate weapons of mass destruction.
My country denounces terrorism in all its forms and manifestations, regardless of its justifications. Based on our adherence to the Charter of the United Nations, which calls for the maintenance of international peace and security, we support all efforts aimed at confronting that scourge by taking the appropriate measures based on the relevant Arab, Islamic and international resolutions, treaties and agreements.
The world is facing real challenges that must be countered through a unified stance so as to respond to the aspirations of humankind. We therefore believe that working on the basis of the true meaning of partnership and common destiny among members of the international community is the most appropriate means to achieve such a goal. We wish the General Assembly every success at this session.